Wallach, J.,
dissents in a memorandum as follows: I respectfully disagree and would affirm the order of the trial court which granted defendant’s motion for a directed verdict dismissing the complaint.
In order to prevail against defendant supermarket on the theory of respondeat superior, plaintiff had to establish that the manager was acting within the scope of his employment and in furtherance of his employer’s interests. Even under the expansive interpretation of that concept in Riviello v Waldron (47 NY2d 297), plaintiff’s evidence, given every possible favorable inference, fell short of the requisite standard as a matter of law. Following the slight “brushing” contact between plaintiff and the manager, each succeeding move by the latter was an act of wild and entirely unforeseeable violence that operated against every conceivable interest of his employer: it quashed *326the imminent sale to plaintiff, and if plaintiff is to be believed, further damaged and/or put at risk the employer’s own merchandise by converting these goods into missiles.
Under these circumstances, liability under respondeat superior cannot, in my view, attach as a matter of law (Flowers v New York City Tr. Auth., 267 AD2d 132; Dykes v McRoberts Protective Agency, 256 AD2d 2; Adams v New York City Tr. Auth., 211 AD2d 285, 294-295, affd 88 NY2d 116).